UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2012  February 28, 2013 Item 1: Reports to Shareholders Semiannual Report | February 28, 2013 Vanguard U.S. Growth Fund > Vanguard U.S. Growth Fund returned about 9% for the six months ended February 28, 2013, ahead of the gain of its benchmark index and the average return of its peers. > The broad U.S. stock market returned nearly 10%; value stocks trumped their growth-oriented brethren. > Consumer discretionary stocks, the fund’s second-largest sector, contributed the most to the fund’s return. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 12 Performance Summary. 13 Financial Statements. 14 About Your Fund’s Expenses. 25 Trustees Approve Advisory Agreements. 27 Glossary. 29 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended February 28, 2013 Total Returns Vanguard U.S. Growth Fund Investor Shares 9.06% Admiral™ Shares 9.15 Russell 1000 Growth Index 6.23 Large-Cap Growth Funds Average 6.62 Large-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance August 31, 2012, Through February 28, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard U.S. Growth Fund Investor Shares $20.79 $22.55 $0.115 $0.000 Admiral Shares 53.85 58.37 0.382 0.000 1 Chairman’s Letter Dear Shareholder, Growth stocks lagged their value counterparts over the past six months, a bit of a departure from the path the market has taken in its recovery from the financial crisis since March 2009. Financial stocks have been one of the keys to the most recent stock market rally. But because these stocks belong mostly to the value camp, their resurgence had limited influence on growth-oriented portfolios. Still, Vanguard U.S. Growth Fund recorded a commendable return of about 9% for the six months ended February 28, 2013, significantly ahead of its benchmark index and the average gain of its large-capitalization growth peers. This result was within one percentage point of the return of the broad U.S. stock market, which includes both growth and value stocks. The consumer discretionary sector, the fund’s second-largest after information technology, added the most to return. The technology sector, which accounted for nearly 40% of the fund’s holdings on average during the period, finished flat. But the advisors’ stock holdings within the sector held up better than those of the benchmark and offered a sizable boost to relative return. Stocks overcame concerns en route to substantial gains Stocks worldwide strongly advanced over the six months ended February 28, though uncertainty at home and abroad periodically stalked the markets. International equities 2 eclipsed their U.S. counterparts as stocks from developed and emerging markets rallied amid optimism over central bankers’ policy moves. Despite political and fiscal challenges, international stocks returned about 13%. Rising Japanese stocks helped drive the Pacific region’s robust returns as Japan’s newly elected prime minister, Shinzo Abe, advocated aggressive monetary easing to boost his nation’s economy and preempt deflation. European stocks benefited from the European Central Bank’s commitment to preserve the euro, climbing about 13%. Debt-crisis concerns reignited in the period’s final week, though, when Italy’s national elections ended in a political impasse amid voters’ anti-austerity message. U.S. markets rose nearly 10% as solid corporate earnings and the Federal Reserve’s stimulus program helped boost returns. But the impending enactment of extensive, automatic federal spending cuts (known as the sequester) stoked investors’ anxiety as the six-month period wound down. Bonds finished flat as yields remained low The broad U.S. taxable bond market barely squeezed out a gain for the half-year, advancing just 0.15%. Market Barometer Total Returns Periods Ended February 28, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 9.72% 13.62% 5.21% Russell 2000 Index (Small-caps) 13.02 14.02 7.35 Russell 3000 Index (Broad U.S. market) 9.97 13.65 5.38 MSCI All Country World Index ex USA (International) 13.06 6.66 -0.87 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.15% 3.12% 5.52% Barclays Municipal Bond Index (Broad tax-exempt market) 2.01 5.01 6.79 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.34 CPI Consumer Price Index 0.78% 1.98% 1.86% 3 Bond returns were anemic as the yield of the benchmark 10-year U.S. Treasury note climbed during the period; it dropped back a bit in February to finish at about 1.88%, still low by historical standards. (Bond prices and yields move in opposite directions.) Investors, nervous over Italy’s unsettled election results in the period’s final week, were drawn to the perceived safety of Treasury securities. Although bonds can provide critical diversification benefits to a portfolio, their return prospects look much less promising than they have in recent years. As yields have tumbled, the opportunity for future bond price appreciation has greatly diminished. Returns on money market funds and savings accounts remained minuscule as the Federal Reserve adhered to its four-year-old policy of keeping short-term interest rates between 0% and 0.25%. An encouraging chapter in a story that’s still unfolding Six months is only a snapshot in the life of a mutual fund, especially one such as U.S. Growth, which was founded nearly 55 years ago. Still, the fund’s performance over the recent period is encouraging, not only in comparison with its benchmark and peer group but also in light of the past decade-plus, when its holdings were often out of step with market trends. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average U.S. Growth Fund 0.45% 0.31% 1.28% The fund expense ratios shown are from the prospectus dated December 27, 2012, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2013, the annualized expense ratios were 0.45% for Investor Shares and 0.32% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: Large-Cap Growth Funds. 4 U.S. Growth’s three advisors––Wellington Management Company, William Blair & Company, and Delaware Management Company––manage their respective portions of the fund with an eye on high-quality stocks that have the potential for earnings growth. The advisors’ stock holdings, when compared with those in the benchmark index, produced superior returns in seven of the ten industry sectors over the past six months. One of U.S. Growth’s greatest strengths was consumer discretionary stocks, most notably holdings in media corporations and specialty retailers. Movie and entertainment powerhouses and satellite radio companies profited from either their advertising or subscription businesses, and sometimes both. Home improvement behemoths were helped by the recovery of the U.S. housing market, and consumers’ willingness to spend on upgrading and maintenance. The technology sector, by far U.S. Growth’s largest, had an aggregate return close to zero. But that was better than the performance of the benchmark sector, which returned about –5%, a difference that helped the fund to outperform the index in the period. U.S. Growth was aided by its holdings in giant electronic-payment corporations, which have benefited from the global transition to credit cards from traditional cash. Although the consumer staples sector isn’t one of the fund’s largest, and its allocation was less than half that of the benchmark index on average during the half-year, the advisors’ stock selection within the sector was particularly strong. The fund’s consumer staples stocks––led by the food products category––returned nearly 23% for the period, compared with less than 7% for the benchmark sector. For more about the advisors’ strategy and the fund’s positioning during the six months, please see the Advisors’ Report that follows this letter. Low cost and talent drive successful active management Investors sometimes ask if it’s a contra diction that Vanguard, a champion of index investing, offers actively managed mutual funds. To understand how active funds fit into our philosophy, consider for a moment why indexing has proved its mettle: It’s a generally low-cost, tax-efficient way to build a diversified portfolio that lets you keep more of your fund’s returns. Because index funds seek to track the overall market or a segment of it, they typically cost much less to run than funds that are actively managed in an effort to outperform the market. And the less you pay for a fund, the more of its returns come back to you. 5 The same principle—low cost—drives our approach to active funds. The other essential ingredient is talent. Some wonder how we can afford to hire top active managers when we place such importance on keeping investing costs low. The answer lies in five key characteristics of Vanguard’s structure and culture—our mutual ownership, our large scale, performance incentives aligned with investors’ interests, a long-term perspective, and a rigorous oversight process, which I lead. (You can read more about our approach in The Case for Vanguard Active Management: Solving the Low-Cost/Top-Talent Paradox? at vanguard.com/research.) These enduring advantages don’t guarantee outperformance, of course. Even in those cases where an active stock fund outperforms over long periods, it doesn’t necessarily mean that investors earned more than the index results every year—or even every decade. And investors have no way of knowing beforehand which funds will outperform. But for those willing to accept the greater risks that come with active investing, we believe Vanguard’s combination of talented advisors and low costs may improve the odds. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 12, 2013 6 Advisors’ Report For the half-year ended February 28, 2013, Vanguard U.S. Growth Fund returned about 9%, finishing ahead of its benchmark and its peer-group average. Your fund is managed by three advisors. The use of multiple independent advisors enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The table below presents the advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies. Each advisor has also prepared a discussion of the investment environment during the fiscal year and of how the portfolio’s positioning reflects this assessment. These reports were prepared on March 18, 2013. Vanguard U.S. Growth Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Delaware Management Company 42 1,694 Uses a bottom-up approach, seeking companies that have large end-market potential, dominant business models, and strong free cash flow generation that is attractively priced compared with the intrinsic value of the securities. Wellington Management 41 1,680 Employs proprietary fundamental research and a Company, LLP rigorous valuation discipline in an effort to invest in high-quality, large-cap, sustainable-growth companies. The investment approach is based on the belief that stock prices often overreact to short-term trends, and that bottom-up, intensive research focused on longer-term fundamentals can be used to identify stocks that will outperform the market over time. William Blair & Company, L.L.C. 15 604 Uses a fundamental investment approach in pursuit of superior long-term investment results from growth-oriented companies with leadership positions and strong market presence. Cash Investments 2 82 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 7 Wellington Management Company, LLP Portfolio Manager: Andrew J. Shilling, CFA, Senior Vice President We aim for our portion of the fund to outperform growth benchmarks and, in the longer term, the broader market. We employ proprietary fundamental research and a rigorous valuation discipline to invest in large-capitalization companies with attractive growth characteristics. Our investment approach is based on identifying companies that possess a clear competitive advantage that will enable them to maintain sustainable, above-average growth. We take a long-term perspective, as we believe that investors often underestimate the potential for growth. Over the past six months, our portfolio benefited from stock selection in information technology, and particularly from our holding in Acme Packet, which delivers products that support internet communications primarily for businesses. The company’s shares surged after Oracle announced it would acquire Acme Packet for a substantial premium. Relative to the benchmark, we also benefited from underweighting our position in Apple, the maker of consumer electronic devices. Apple’s shares lagged during the period as investors focused on a number of long-term concerns, including increased competition and a lack of anticipated new product launches. We still like the company’s long-term prospects, but we believe the stock will face some near-term challenges as growth rates slow, competition continues to increase, and profit margins face downward pressure. In consumer staples, the period’s top contributor was Green Mountain Coffee Roasters, which was a significant overweight at the period’s close. Green Mountain is a leading provider of single-cup brewers and portion packs (its branded K-Cups) for coffee and other hot beverages. Investors responded favorably to Green Mountain’s better-than-expected quarterly earnings results; management also raised its full-year earnings guidance. The stock nearly doubled during the period, and we took advantage of the gain to trim our position. Solid stock selection in the consumer discretionary sector was led by our position in home improvement retailer Lowe’s. The company and its stock continued to benefit from a recovery in the U.S. housing market. Recent data have shown that U.S. home prices are now rising year-over-year for the first time in years. Given the historical relationship between home sales and home improvement spending, we expect to see improving sales, margins, and returns at Lowe’s. In health care, our position in Edwards Lifesciences detracted from results during the period. We think this medical device company should enjoy several years of strong revenue and earnings growth, driven by its first-to-market transcatheter heart valve technology. 8 The stock fell after the company pre-announced weaker-than-expected quarterly revenue, in part owing to disappointing sales in the United States and Europe. We continue to hold our position as we believe that this weakness is short-term and that the long-term potential of the company’s heart valve technology remains compelling. At the period’s close, our largest overweight exposures at the sector level were in consumer discretionary and information technology holdings, where we continue to find attractive long-term growth opportunities. Delaware Management Company Portfolio Managers: Christopher J. Bonavico, CFA, Vice President, Senior Portfolio Manager, and Equity Analyst Christopher M. Ericksen, CFA, Vice President, Portfolio Manager, and Equity Analyst Daniel J. Prislin, CFA, Vice President, Senior Portfolio Manager, and Equity Analyst Jeffrey S. Van Harte, CFA, Senior Vice President and CIO—Focus Growth Equity Our philosophy focuses on owning what we believe to be strong companies with strong long-term growth prospects, solid business models, and competitive positions that we believe can expand market share and deliver shareholder value in a variety of market environments. Consistent with our philosophy, stock selection was the main contributor to returns during the period. Relative to our benchmark, two of our largest contributors were Progressive and Allergan. Progressive is a company that we have owned in the past and have kept on our radar over the years. We felt that its most recent product, Snapshot, added significant upside potential to the insurance company’s value. Snapshot is hardware placed in cars to collect data on drivers’ habits; if it shows they are driving safely, they can save on their car insurance. Regarding Allergan, we continue to believe the company operates at a high level driven by the core ophthalmology franchise as well as by broader use of Botox for conditions such as chronic migraines. In addition, Allergan has continued to complete key acquisitions that we believe will increase shareholder value. The primary detractors from our performance during the period were VeriFone Systems and Teradata. Shares of VeriFone declined substantially after preannounced earnings largely missed analysts’ expectations. Despite this disappointment, we believe the company’s core business and competitive position in electronic payment-processing are more attractive than they are currently perceived. Finally, Teradata reported earnings that were merely in line with investor expectations after many quarters of doing better. We believe that this database software 9 company, which specializes in aggregating data for business analytics and decision-making, is well-positioned to benefit from stronger technology spending. Given the volatility we have seen over the past several quarters, it appears that many investors are struggling with how to view the pace of global economic recovery and how to assess factors that threaten economic fundamentals (for example, the European sovereign-debt crisis). Although some fundamentals may be trending upward (from a very low base during the global financial crisis in 2008–2009), we don’t believe we are entering a typical post-recessionary boom cycle. Rather, we believe that the lingering effects of the credit crisis could result in moderate growth at best. Recent economic data suggest some slowing in the global recovery. In such a tenuous environment, we believe the quality of a company’s business model, competitive position, and management will be of utmost importance. William Blair & Company, L.L.C. Portfolio Managers: James Golan, CFA, Partner, Portfolio Manager David Ricci, CFA, Partner, Portfolio Manager The U.S. equity market returned 6.2% in the six months through February 2013, as measured by the Russell 1000 Growth Index. Although the presidential election and the “fiscal cliff” negotiations weighed on investor psyches during the period, investors generally chose to focus on several incremental improvements. In the United States, the housing recovery picked up steam, and overall economic data were encouraging. Overseas, although uncertainty remains, the situation in Europe has stabilized with the European Central Bank’s announcement of its Outright Monetary Transactions program to buy government bonds. For emerging-market countries, the level of growth remains debatable; however, many economies, particularly China’s, appeared to be stabilizing. Stock selection in multiple sectors was the key driver of our portfolio’s performance relative to the benchmark index. In financials, shares of JPMorgan Chase outperformed after the company reported better-than-expected earnings results driven by better mortgage and trading revenues. Green Mountain Coffee Roasters, in consumer staples, was the second-largest contributor to relative results, boosted by better-than-expected brewer and K-Cup sales and by optimism about the new CEO, Brian Kelley, who brings beverage and operational expertise from Coca-Cola. Our two largest individual detractors were technology stocks, Apple and Citrix Systems. For Apple, investors were rattled by changes in the management team, concern about slowing iPhone and iPad sales amid increasing competition, and worry about potential saturation of the premium segment of this market. Citrix came under pressure as investors worried about the level of enterprise business spending in the uncertain economic and political environment. In our view, stocks remain reasonably valued, especially in comparison with bonds. Although many investors have sought the safety of fixed income securities, stocks have continued to rise over the past few years despite a substantial headwind from outgoing asset flow. Early 2013 has seen nascent signs of a reversal of this trend; if so, it would be a boost to equities. That said, a critical issue for the market remains sustaining high operating margins. Those companies that can produce attractive revenue growth and positive operating leverage in 2013 should be rewarded. We focus––as always––on fundamental analysis to identify quality growth companies that can sustain and improve upon their competitive position and earnings versus peers. In the long term, we believe investors differentiate between average companies and those with superior growth and quality characteristics; i.e., the kind in which we invest. In 2012, we began to see this differentiation occurring again, which improved results for our strategy. 11 U.S. Growth Fund Fund Profile As of February 28, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWUSX VWUAX Expense Ratio 1 0.45% 0.31% 30-Day SEC Yield 0.45% 0.59% Portfolio Characteristics DJ U.S. Russell Total 1000 Market Growth FA Fund Index Index Number of Stocks 115 574 3,593 Median Market Cap $34.2B $53.2B $38.3B Price/Earnings Ratio 21.9x 19.2x 17.4x Price/Book Ratio 3.6x 4.3x 2.2x Return on Equity 20.7% 23.7% 16.7% Earnings Growth Rate 20.7% 15.3% 9.3% Dividend Yield 0.9% 1.8% 2.1% Foreign Holdings 3.8% 0.0% 0.0% Turnover Rate (Annualized) 37% — — Short-Term Reserves 1.5% — — Sector Diversification (% of equity exposure) DJ U.S. Russell Total 1000 Market Growth FA Fund Index Index Consumer Discretionary 20.2% 16.8% 12.2% Consumer Staples 6.2 12.8 9.5 Energy 7.1 4.3 10.3 Financials 7.0 4.8 17.2 Health Care 11.3 12.5 12.0 Industrials 6.7 13.0 11.2 Information Technology 36.0 29.4 17.6 Materials 2.8 3.9 3.9 Telecommunication Services 2.6 2.3 2.6 Utilities 0.1 0.2 3.5 Volatility Measures Russell DJ U.S. 1000 Total Growth Market Index FA Index R-Squared 0.98 0.95 Beta 1.11 1.08 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Computer Hardware 4.9% Google Inc. Class A Internet Software & Services 3.8 Mastercard Inc. Class A Data Processing & Outsourced Services 3.3 QUALCOMM Inc. Communications Equipment 2.9 Visa Inc. Class A Data Processing & Outsourced Services 2.8 Allergan Inc. Pharmaceuticals 2.5 priceline.com Inc. Internet Retail 2.4 EOG Resources Inc. Oil & Gas Exploration & Production 2.2 Crown Castle Wireless International Corp. Telecommunication Services 2.1 Kinder Morgan Inc. Oil & Gas Storage & Transportation 1.9 Top Ten 28.8% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated December 27, 2012, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2013, the annualized expense ratios were 0.45% for Investor Shares and 0.32% for Admiral Shares. 12 U.S. Growth Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): August 31, 2002, Through February 28, 2013 U.S. Growth Fund Investor Shares Russell 1000 Growth Index Note: For 2013, performance data reflect the six months ended February 28, 2013. Average Annual Total Returns: Periods Ended December 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 1/6/1959 18.43% 1.94% 6.35% Admiral Shares 8/13/2001 18.54 2.10 6.55 See Financial Highlights for dividend and capital gains information. 13 U.S. Growth Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (96.4%) 1 Consumer Discretionary (19.7%) * priceline.com Inc. 142,220 97,788 * Liberty Interactive Corp. Class A 3,253,491 67,933 * Amazon.com Inc. 175,240 46,311 Lowe’s Cos. Inc. 1,108,145 42,276 News Corp. Class A 1,241,650 35,760 NIKE Inc. Class B 635,200 34,593 Harley-Davidson Inc. 637,365 33,545 * AutoZone Inc. 83,250 31,647 Walt Disney Co. 554,630 30,277 Yum! Brands Inc. 412,190 26,990 Dunkin’ Brands Group Inc. 717,080 26,640 Comcast Corp. Class A 667,320 26,553 * Dollar General Corp. 567,760 26,310 Sirius XM Radio Inc. 8,247,490 25,567 * Sally Beauty Holdings Inc. 918,795 25,487 Time Warner Inc. 450,135 23,934 Home Depot Inc. 345,305 23,653 Starwood Hotels & Resorts Worldwide Inc. 353,475 21,325 Family Dollar Stores Inc. 366,950 21,118 Starbucks Corp. 378,200 20,733 Abercrombie & Fitch Co. 443,260 20,669 * Discovery Communications Inc. Class A 259,200 19,007 DR Horton Inc. 796,520 17,762 PVH Corp. 145,705 17,754 * Michael Kors Holdings Ltd. 238,135 14,117 Lennar Corp. Class A 265,720 10,254 * Chipotle Mexican Grill Inc. Class A 20,930 6,630 Ralph Lauren Corp. Class A 27,850 4,831 Market Value Shares ($000) Consumer Staples (5.9%) ^,* Green Mountain Coffee Roasters Inc. 1,324,443 63,255 Walgreen Co. 1,441,462 59,014 Mead Johnson Nutrition Co. 311,355 23,324 CVS Caremark Corp. 419,720 21,456 ^ Anheuser-Busch InBev NV ADR 210,210 19,758 Pernod-Ricard SA ADR 725,335 18,913 Colgate-Palmolive Co. 135,400 15,494 Lorillard Inc. 378,630 14,592 PepsiCo Inc. 62,060 4,702 Energy (6.7%) EOG Resources Inc. 725,675 91,225 Kinder Morgan Inc. 2,040,955 75,658 Schlumberger Ltd. 435,765 33,924 Anadarko Petroleum Corp. 306,270 24,373 * Cobalt International Energy Inc. 560,380 13,825 National Oilwell Varco Inc. 167,555 11,415 * Cameron International Corp. 177,065 11,283 Noble Energy Inc. 83,600 9,265 * Kinder Morgan Inc. Warrants, Exp. Date 5/25/17 725,392 3,192 Exchange-Traded Fund (0.0%) 2 Vanguard Growth ETF 3,100 232 Financials (6.6%) Progressive Corp. 2,437,775 59,384 * IntercontinentalExchange Inc. 340,850 52,770 JPMorgan Chase & Co. 838,185 41,004 CME Group Inc. 593,525 35,505 14 U.S. Growth Fund Market Value Shares ($000) American Express Co. 279,700 17,383 * Affiliated Managers Group Inc. 104,800 15,325 Citigroup Inc. 351,300 14,744 T. Rowe Price Group Inc. 168,800 12,017 BlackRock Inc. 43,790 10,499 American Tower Corporation 107,050 8,307 Health Care (10.9%) Allergan Inc. 924,060 100,186 * Celgene Corp. 638,150 65,844 * Gilead Sciences Inc. 1,376,600 58,795 Novo Nordisk A/S ADR 320,300 56,052 Perrigo Co. 288,625 32,664 * Hologic Inc. 1,149,380 25,091 * Biogen Idec Inc. 144,955 24,112 * Edwards Lifesciences Corp. 270,240 23,222 Covidien plc 318,415 20,242 Agilent Technologies Inc. 420,060 17,424 * IDEXX Laboratories Inc. 120,300 11,082 * Regeneron Pharmaceuticals Inc. 54,850 9,160 Industrials (6.4%) Precision Castparts Corp. 148,700 27,746 Caterpillar Inc. 264,725 24,453 AMETEK Inc. 548,715 22,953 Union Pacific Corp. 165,500 22,692 Eaton Corp. plc 361,470 22,400 JB Hunt Transport Services Inc. 269,000 18,701 Safran SA ADR 375,155 17,218 * IHS Inc. Class A 161,326 17,141 Cummins Inc. 147,195 17,055 * Stericycle Inc. 163,900 15,721 Kansas City Southern 152,315 15,684 Donaldson Co. Inc. 367,100 13,227 Rockwell Automation Inc. 128,605 11,618 Norfolk Southern Corp. 158,460 11,575 Information Technology (35.0%) Apple Inc. 446,180 196,944 * Google Inc. Class A 193,035 154,660 Mastercard Inc. Class A 257,210 133,189 QUALCOMM Inc. 1,805,535 118,497 Visa Inc. Class A 725,675 115,121 * Adobe Systems Inc. 1,748,800 68,728 Intuit Inc. 1,028,500 66,318 * eBay Inc. 1,129,708 61,772 * BMC Software Inc. 1,465,392 58,718 Oracle Corp. 1,576,440 54,009 Market Value Shares ($000) * Teradata Corp. 826,150 47,966 * Cognizant Technology Solutions Corp. Class A 552,730 42,433 * VeriSign Inc. 839,644 38,456 * Citrix Systems Inc. 539,883 38,278 Altera Corp. 791,140 28,022 * Facebook Inc. Class A 899,005 24,498 * Alliance Data Systems Corp. 154,260 24,480 * Juniper Networks Inc. 1,012,100 20,930 * Salesforce.com Inc. 111,115 18,803 ^,* ServiceNow Inc. 543,805 17,657 Cisco Systems Inc. 814,115 16,974 * Splunk Inc. 419,292 15,149 * NetApp Inc. 418,035 14,142 * VeriFone Systems Inc. 676,133 12,826 * LinkedIn Corp. Class A 70,520 11,860 Broadcom Corp. Class A 274,060 9,348 * Trimble Navigation Ltd. 109,800 6,525 * TIBCO Software Inc. 223,305 4,790 Materials (2.7%) Monsanto Co. 559,500 56,526 Syngenta AG ADR 506,825 43,065 Praxair Inc. 94,140 10,643 Telecommunication Services (2.5%) * Crown Castle International Corp. 1,246,186 86,984 * SBA Communications Corp. Class A 208,000 14,793 Total Common Stocks (Cost $3,082,789) Temporary Cash Investments (4.3%) 1 Money Market Fund (4.0%) Vanguard Market Liquidity Fund, 0.143% 162,399,941 162,400 Face Amount ($000) Repurchase Agreement (0.2%) Bank of America Securities, LLC 0.170%, 3/1/13 (Dated 2/28/13, Repurchase Value $7,400,000, collateralized by Federal National Mortgage Assn. 3.000%, 6/1/27) 7,400 7,400 15 U.S. Growth Fund Face Market Amount Value ($000) ($000) U.S. Government and Agency Obligations (0.1%) Fannie Mae Discount Notes, 0.110%, 3/13/13 2,000 2,000 Fannie Mae Discount Notes, 0.100%, 4/3/13 2,000 1,999 Total Temporary Cash Investments (Cost $173,800) Total Investments (100.7%) (Cost $3,256,589) Other Assets and Liabilities (-0.7%) Other Assets 36,712 Liabilities 4 (66,917) Net Assets (100%) 4,060,058 At February 28, 2013, net assets consisted of: Amount ($000) Paid-in Capital 3,572,706 Overdistributed Net Investment Income (6,216) Accumulated Net Realized Losses (344,777) Unrealized Appreciation (Depreciation) Investment Securities 833,674 Futures Contracts 4,671 Net Assets Investor Shares—Net Assets Applicable to 136,903,131 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares Admiral Shares—Net Assets Applicable to 16,667,560 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Admiral Shares See Note A in Notes to Financial Statements. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $29,931,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 98.4% and 2.3%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $30,283,000 of collateral received for securities on loan. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 Securities with a value of $3,999,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 16 U.S. Growth Fund Statement of Operations Six Months Ended February 28, 2013 ($000) Investment Income Income Dividends 22,532 Interest 1 112 Security Lending 210 Total Income 22,854 Expenses Investment Advisory Fees—Note B Basic Fee 3,430 Performance Adjustment (211) The Vanguard Group—Note C Management and Administrative—Investor Shares 4,004 Management and Administrative—Admiral Shares 608 Marketing and Distribution—Investor Shares 238 Marketing and Distribution—Admiral Shares 63 Custodian Fees 25 Shareholders’ Reports—Investor Shares 28 Shareholders’ Reports—Admiral Shares 3 Trustees’ Fees and Expenses 8 Total Expenses 8,196 Expenses Paid Indirectly (49) Net Expenses 8,147 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 1 123,849 Futures Contracts 7,721 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 196,062 Futures Contracts 832 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $2,000, $89,000, and $0, respectively. 2 Dividends are net of foreign withholding taxes of $12,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 U.S. Growth Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 14,707 14,069 Realized Net Gain (Loss) 131,570 143,533 Change in Unrealized Appreciation (Depreciation) 196,894 345,286 Net Increase (Decrease) in Net Assets Resulting from Operations 343,171 502,888 Distributions Net Investment Income Investor Shares (15,893) (11,539) Admiral Shares (6,323) (4,059) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (22,216) (15,598) Capital Share Transactions Investor Shares (134,199) (301,969) Admiral Shares 28,771 88,408 Net Increase (Decrease) from Capital Share Transactions (105,428) (213,561) Total Increase (Decrease) 215,527 273,729 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($6,216,000) and $1,293,000. See accompanying Notes, which are an integral part of the Financial Statements. 18 U.S. Growth Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .077 .068 .108 1 .105 .105 .089 Net Realized and Unrealized Gain (Loss) on Investments 1.798 2.679 3.370 (.099) (3.049) (1.523) Total from Investment Operations 1.875 2.747 3.478 .006 (2.944) (1.434) Distributions Dividends from Net Investment Income (.115) (.077) (.108) (.086) (.116) (.116) Distributions from Realized Capital Gains — Total Distributions (.115) (.077) (.108) (.086) (.116) (.116) Net Asset Value, End of Period Total Return 2 9.06% 15.22% 23.58% -0.02% -16.29% -7.44% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,087 $2,975 $2,893 $2,796 $2,956 $3,637 Ratio of Total Expenses to Average Net Assets 3 0.45% 0.45% 0.44% 0.45% 0.49% 0.43% Ratio of Net Investment Income to Average Net Assets 0.64% 0.35% 0.61% 1 0.66% 0.79% 0.47% Portfolio Turnover Rate 37% 43% 89% 74% 101% 107% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Net investment income per share and the ratio of net investment income to average net assets include $.016 and 0.09%, respectively, resulting from a special dividend from VeriSign Inc. in December 2010. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of (0.01%), (0.01%), (0.01%), (0.03%), (0.03%), and (0.03%). See accompanying Notes, which are an integral part of the Financial Statements. 19 U.S. Growth Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .243 .258 .345 1 .338 .335 .325 Net Realized and Unrealized Gain (Loss) on Investments 4.659 6.924 8.734 (.256) (7.919) (3.950) Total from Investment Operations 4.902 7.182 9.079 .082 (7.584) (3.625) Distributions Dividends from Net Investment Income (.382) (.272) (.339) (.292) (.376) (.425) Distributions from Realized Capital Gains — Total Distributions (.382) (.272) (.339) (.292) (.376) (.425) Net Asset Value, End of Period Total Return 2 9.15% 15.38% 23.77% 0.13% -16.15% -7.28% Ratios/Supplemental Data Net Assets, End of Period (Millions) $973 $869 $678 $737 $838 $1,116 Ratio of Total Expenses to Average Net Assets 3 0.32% 0.31% 0.30% 0.29% 0.30% 0.24% Ratio of Net Investment Income to Average Net Assets 0.77% 0.49% 0.75% 1 0.82% 0.98% 0.66% Portfolio Turnover Rate 37% 43% 89% 74% 101% 107% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Net investment income per share and the ratio of net investment income to average net assets include $.041 and 0.09%, respectively, resulting from a special dividend from VeriSign Inc. in December 2010. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of (0.01%), (0.01%), (0.01%), (0.03%), (0.03%), and (0.03%). See accompanying Notes, which are an integral part of the Financial Statements. 20 U.S. Growth Fund Notes to Financial Statements Vanguard U.S. Growth Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended February 28, 2013, the fund’s average investment in futures contracts represented 2% of net assets, based on quarterly average aggregate settlement values. 3. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2009–2012), and for the period ended February 28, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 21 U.S. Growth Fund 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Delaware Management Company, Wellington Management Company, LLP , and William Blair & Company, L.L.C., each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fees for Delaware Management Company and Wellington Management Company, LLP , are subject to quarterly adjustments based on performance since November, 30, 2010, relative to the Russell 1000 Growth Index. The basic fee for William Blair & Company, L.L.C., is subject to quarterly adjustments based on performance for the preceding five years relative to the Russell 1000 Growth Index. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the six months ended February 28, 2013, the aggregate investment advisory fee represented an effective annual basic rate of 0.18% of the fund’s average net assets, before a decrease of $211,000 (0.01%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2013, the fund had contributed capital of $527,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.21% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the six months ended February 28, 2013, these arrangements reduced the fund’s expenses by $49,000 (an annual rate of 0.00% of average net assets). 22 U.S. Growth Fund E. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
